Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The response of the applicant which was filed on 5/14/21 has been received and given full consideration. Claim 1 has been amended by the Applicant.

Response to Arguments
2.	The examiner is withdrawing the rejections in the previous Office Action because 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, This Action Is Made Final.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-7, 9, 10, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US20110020686) in view of Wood (US20050029867) and further in view of Kuo et al. (US 5396177).
1-7, 9, 10, 13-19, Yamamoto teaches a battery module (see Figs. below) , comprising: a plurality of secondary batteries disposed in a row, the plurality of secondary batteries are provided with explosion-proof valves; an insulating plate disposed above the secondary batteries; a monitoring cable set connected with the insulating plate, and the monitoring cable set is corresponding to a position of each of the explosion-proof valves; the monitoring cable set comprises two monitoring cables, and the monitoring cables comprises wires and layers cladding the wires (see Fig. below). They teach monitoring cable 27 is twisted [0057].


    PNG
    media_image1.png
    757
    924
    media_image1.png
    Greyscale


6.	Yamamoto is silent about thermomelting insulating layers cladding the wires, and two monitoring cables respectively connected with a positive terminal and a negative terminal of a BMS. They are also silent about claims 2, 3, 14, and 15.
7.	Wood teaches an Energy management system 100 (see Figs. below) that provides “short circuit” (i.e. a low-resistance connection unintentionally established between two points in an electric circuit) protection of battery system [0016].

    PNG
    media_image2.png
    699
    663
    media_image2.png
    Greyscale


9.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto with the teachings in Wood’s energy management system 100 comprising BMS for the benefit of providing “short circuit” (i.e. a low-resistance connection unintentionally established between two points in an electric circuit) protection of battery system, in order to using Kuo’s teachings of a battery comprising insulated wires 63 insulated by an insulating layer 73 (Figs. 5-7) and a resistor (current limiting unit) connected in series for the benefit of a connection that provides an accurate determination of the useful life remaining in the battery.

10.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US20110020686) in view of Wood (US20050029867) in view of Kuo et al. (US 5396177) as applied to claim 1 and further in view of Ahn et al. (US 20120214027).
11.	Regarding claims 11 and 12, the complete discussion of Yamamoto, Wood and Kuo as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claims 11 and 12.
12.	Ahn teaches wire having a thickness of 0.1 to 0.2 mm [0073] arranged within an insulation film [0008] having a thickness of 0.1 mm [0067] for the benefit of a battery 
13.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto modified with Wood and Kuo with Ahn’s teachings of a wire having a thickness of 0.1 to 0.2 mm arranged within an insulation film having a thickness of 0.1 mm for the benefit of a battery pack that includes a battery cell that prevents the connection tab from contacting another wire formed in the vicinity of the coupling hole thereby preventing a short from being generated.

14.	Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US20110020686) in view of Wood (US20050029867) in view of Kuo et al. (US 5396177) as applied to claims 1, 7, 13, and 19 and further in view of Jung (US 20120045686).
15.	Regarding claims 8 and 20, the complete discussion of Yamamoto, Wood, and Kuo as applied to claims 1, 7, 13, and 19 is incorporated herein. However, they are silent about the limitations of claims 8 and 20.
16.	Jung teaches the surface of plate facing the rechargeable battery has at least one groove [0017] such that the rechargeable batteries stably fixed to the case [0075].
17.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto modified with Wood and Kuo with Jung’s teachings of the surface of plate facing the rechargeable battery having at least one groove such that the rechargeable batteries stably fixed to the case.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722